Citation Nr: 1702288	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-34 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear sensorineural hearing loss.

2.  Entitlement to service connection for right ear sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1970 to September 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 service connection decision by the RO in St. Petersburg, Florida.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for right ear sensorineural hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current disability of left ear sensorineural hearing loss to the extent recognized as a disability for VA purposes, and the Veteran has a current disability of bilateral tinnitus.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.  The Veteran's current left ear sensorineural hearing loss is etiologically related to exposure to acoustic trauma in service, and the Veteran's tinnitus is etiologically related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for tinnitus and left ear sensorineural hearing loss, and remands the issue of service connection for right ear sensorineural hearing loss, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

When there is evidence of acoustic trauma with sensorineural (nerve) damage, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  The Veteran is currently diagnosed with left ear sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the instant decision grants service connection for tinnitus and left ear sensorineural hearing loss on a direct basis, no further discussion of entitlement to service connection on a presumptive basis is necessary.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service Connection for Tinnitus

The Veteran has advanced that exposure to acoustic trauma during active service resulted in bilateral tinnitus.  The Veteran contends that in-service acoustic trauma included exposure to mortar explosions, weapons fire, helicopter engines, and diesel engines.

At the outset, the Board finds that the Veteran has a current tinnitus disability.  The report from a January 2010 VA audiometric examination and various VA treatment records reflect a diagnosis of bilateral tinnitus.  The Veteran also stated on submitted forms having ringing in the ears, and that it was tinnitus.  The Veteran is competent to state that he has tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The DD Form 214 reflects that the Veteran was a helicopter pilot during active service.  In a lay statement in September 2009, the Veteran indicated having over 1600 hours of flight time in the military.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of a helicopter pilot.  38 U.S.C.A. § 1154(a) (West 2014).  Based on this evidence, the Board finds that in-service acoustic trauma is established.  

Finally, the Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed tinnitus is related to active service.  Service treatment records are absent for any complaint or diagnosis of tinnitus during service.

The Veteran received a VA audiometric examination in January 2010.  Under history, the Veteran discussed the in-service noise exposure as a helicopter pilot, including exposure to mortar explosions, rockets, explosives, machine gun fire, and diesel engines, and explained that "hearing protection was not available other than SPHO helmets that provided only minimal hearing protection."

The Veteran also acknowledged having been a commercial helicopter pilot after service, but advanced having strictly complied with the employer's auditory protection policies including wearing proper protective equipment.  The history of onset of tinnitus was reported as having ocurred eight years prior to the examination.  VA examiner opined that the current tinnitus was less likely as not caused by or the result of noise exposure during combat in the military because the Veteran's hearing did not seem to be damaged in service, according to the enlistment and separation physicals, and no symptoms of tinnitus in service or in the years following discharge were reported.

After the February 2010 denial by the RO in St. Petersburg, the Veteran underwent a private audiology examination.  The Veteran reported a history of acoustic trauma.  The private examiner assessed that the Veteran has tinnitus, and that the acoustic trauma is more likely than not associated with experiences in the military and in combat zones.  The private examiner considered the post-service occupational exposure of the Veteran as a commercial helicopter pilot, but opined that it was at least as likely as not that the exposure to acoustic trauma while serving as an aircraft mechanic and as a helicopter pilot contributed to the development of the Veteran's hearing loss.

The Veteran was exposed to mortar explosions, rockets, explosives, machine gun fire, and diesel engines in service.  The lay and medical evidence show that the Veteran now has tinnitus.  The VA examiner's opinion was both competent and credible; however, the Board finds it as probative as the private examiner's competent and credible conclusion.  As there are two equally competent, credible, and probative medical opinions, the weight of the evidence is in equipoise, so the Board resolves the claim in favor of the Veteran to find that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Ear Sensorineural Hearing Loss

The Veteran contends that currently diagnosed left ear sensorineural hearing loss is due to in-service noise exposure.  

The Board finds that the Veteran currently has a left ear hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A January 2010 VA audiometric examination report shows pure tone thresholds of 26 decibels or greater at 2000, 3000, and 4000 Hz in the left ear ear.  The report conveys that the Veteran was diagnosed with left ear sensorineural hearing loss.  At a June 2010 private audiometric examination, the private examiner also diagnosed left ear sensorineural hearing loss.  The June private audiometric diagnosis resulted in audiometric readings that showed current hearing loss disability in the left ear.  Based on this evidence, the Board finds that the current disability of left ear sensorineural hearing loss is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.385.

Next, for all the reasons discussed in the analysis above, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.

Finally, the Board finds that the evidence is at least in relative equipoise on the question of whether the current left ear sensorineural hearing loss is related to active service.  The Veteran's service treatment records reflect no complaints or diagnosis of hearing loss, and the Veteran's hearing was clinically within normal limits at service separation; however, the July 1970 service entrance examination and September 1978 service separation examination reflect that decibel levels shifted upwards in both ears during service, even though they were still within normal limits.

As discussed above, the Veteran received VA audio examination in January 2010.  At the conclusion of the January 2010 examination, the VA examiner opined that the hearing loss was less likely than not caused by acoustic trauma in service.  In rendering the opinion, the VA examiner explained that the Veteran had normal hearing at service separation with no notation of significant hearing loss in the service treatment records.

VA also received a June 2010 private examination report.  In the report, the private examiner noted that the Veteran had provided a history of both in-service noise exposure due to combat noise conditions, and post-service noise exposure due to the Veteran's occupation as a commerical helicopter pilot.  The report reflects that the Veteran was diagnosed with bilateral sensorineural hearing loss.  At the conclusion of the examination, the private examiner opined that the Veteran's hearing loss was at least as likely as not related to noise exposure in service.  The private examiner explained that the Veteran's hearing loss was consistent with the type of noise to which the Veteran was exposed in service.

The Veteran is currently diagnosed with left ear sensorineural hearing loss, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, and he was regularly exposed to loud weapon and engine noises in service.  The lay and medical evidence show that the Veteran now has left ear sensorineural hearing loss.  The VA examiner's opinion was both competent and credible; however, the Board finds it as probative as the private examiner's competent and credible conclusion.  As there are two equally competent, credible, and probative medical opinions, the weight of the evidence is in equipoise, so the Board resolves the claim in favor of the Veteran to find that the criteria for service connection for left ear sensorineural hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.

Service connection for left ear sensorineural hearing loss is granted.


REMAND

Service Connection for Right Ear Sensorineural Hearing Loss

Outstanding Treatment Records

VA received a private treatment letter dated June 2010 from a Dr. M.R., who noted treating the Veteran for bilateral sensorineural hearing loss.  Dr. M.R. advanced that the Veteran was currently experiencing bilateral sensorineural hearing loss and tinnitus.  It does not appear that VA has received copies of Dr. M.R.'s audiogram testing records, which are relevant to the remaining issue of service connection for right ear hearing loss on appeal because they may show right ear hearing loss to the extent recognized for VA purposes (38 C.F.R. § 3.385).  As such, remand is necessary to obtain these outstanding treatment records.

New VA Examination

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran last received a VA examination related to the hearing loss rating in January 2010.  The June 2010 treatment letter from Dr. M.R., discussed above, indicates sensorineural hearing loss is present in both ears and also, as discussed above, VA did not receive the audiogram which may show hearing loss for VA 

purposes.  Additionally sensorineural hearing loss is a condition that typically worsens over time, and at the January 2010 VA examination, the right ear hearing loss was nearly at the extent recognized as a disability for VA purposes.  As such, considering the Board must remand for the private audiogram, on remand the AOJ should obtain a new VA audio examination.

Accordingly, the issue of service connection for right ear hearing loss is REMANDED for the following action:

1.  Contact the Veteran and request provision of information as to any private audiogram testing records for right ear sensorineural hearing loss conducted by Dr. M.R. or any other private audiologist.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of right ear sensorineural hearing loss, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

2.  Schedule the Veteran for a VA audiometric examination.

3.  Then, readjudicate the issue of service connection for right ear sensorineural hearing loss.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


